Citation Nr: 1646464	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-10 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent of posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Mr. Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to March 1972.  The Veteran died in September 2016.  This is a certified substitution case and the appellant, the Veteran's surviving spouse, has been approved for substitution. 

This matter returns on appeal to the Board of Veterans' Appeals (Board) by the way of a July 2015 Order from the United States Court of Appeals for Veterans Claims (Court) that granted a July 2015 Joint Motion for Remand, vacated a November 2014 Board decision, which in pertinent part, denied an evaluation in excess of 70 percent for PTSD and remanded the case for compliance with the terms of the joint motion.

As a matter of history, the claim on appeal originally arose from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied a rating in excess of 50 percent for service-connected PTSD. 

In June 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

In the November 2014 decision, the Board denied the Veteran's claim for an evaluation in excess of 70 for PTSD. The Veteran appealed the denial of his increased rating claim, which gave rise to the July 2015 Court Order.  

The Board notes that the evidence of record has reasonably raised the issue of TDIU, and as such, the Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.
See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In May 2014, the Veteran had filed a claim for entitlement to service connection for insomnia, to include as secondary to the service-connected PTSD.  In the Board's November 2014 decision, this issue had been referred to the Agency of Original Jurisdiction (AOJ) for adjudication.  There is no record that such adjudication took place.  Since this claim was pending and had not been finally adjudicated on or before the Veteran's date of death, it is still pending adjudication.  See 38 C.F.R. § 3.1000(d)(5) (2015).  Therefore, the Board does not have jurisdiction over it, and the claim is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's disability due to PTSD was manifested by no more than occupational and social impairment that involves deficiencies in the areas of thinking, family relationships, and mood.

2.  At no point during the pendency of the appeal has the Veteran's PTSD disability been manifested by symptoms that more closely approximate total occupational and social impairment.

3.  Throughout the pendency of the appeal, the evidence demonstrates that the Veteran's service-connected PTSD likely precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 70 percent for PTSD disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Here, given the Board's favorable disposition to award TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.

With respect to the increased rating claim, VA provided the Veteran with a July 2009 notice letter that informed him on how the evidence needed to substantiate a claim for increased rating, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher evaluation for PTSD.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records as well as the Veteran's lay statement and testimony are in the claims folder.  All records identified by the Veteran relating to this claim have been obtained, to the extent possible. 

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment from the Memphis VAMC. The Veteran has not identified any other VA or private facilities that have treated his PTSD. Additionally, the Veteran was provided proper VA examinations in response to his claim for an increased rating, most recently in June 2014.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102 (2015).

2.  Increased Rating for PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Service connection for PTSD was granted in an April 2008 rating decision with an initial 50 percent evaluation assigned effective July 5, 2007.  In June 2009, the Veteran was scheduled for a routine VA examination to determine the current severity of his PTSD. The examination was performed in July 2009 and the September 2009 rating decision on appeal continued the assigned 50 percent evaluation.  By the way of the Board's November 2014 decision, the Veteran's assigned rating was increased to 70 percent throughout the pendency of the appeal.  

The Veteran's PTSD is evaluated as 70 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130.  

Notably, the rating schedule is based upon the Diagnostic and Statistical Manual (DSM) of Mental Disorders for purposes of evaluating psychiatric disorders, which has been updated to the Fifth Edition (DSM-V) for VA purposes for all cases certified to the Board on or after August 4, 2014.  See 38 C.F.R. § 4.125 (a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  In the present case, the claim was originally certified to the Board prior to August 4, 2014.  Therefore, in this case 38 C.F.R. § 4.130 require the criteria set forth in DSM-IV only.

Under the general rating formula, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See DSM- IV; Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability. VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 41 - 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the appellant contends that an increased rating is warranted as the Veteran's PTSD manifested by severe symptoms of severe sleep disturbance, severe social impairment, and suicidal ideation requiring hospitalization.  She believes that the Veteran should have been assigned a total, 100 percent, evaluation for his PTSD disability.  

As explained in more detail below, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder is consistent with the criteria reflected by the current assigned 70 percent disability rating and at no point during the pendency of the appeal, does the severity of the Veteran's PTSD disability support an evaluation in excess of a 70 percent disability rating.  Since evidence of record reflects similar symptomatology throughout the entire period under appeal, staged ratings are not appropriate.  See 38 C.F.R. § 4.1.

Initially, the Board notes that VA has already conceded that the Veteran's history of substance abuse is intertwined with his PTSD disability when it awarded service-connection in the April 2008 rating decision.  Moreover, the Veteran's medical records show that he used alcohol to self-medicate his PTSD symptoms prior to receiving substance abuse treatment in 2007.  Except for a 65 day relapse, the Veteran has consistently reported that he has maintained his sobriety during the pendency of the appeal.  There is no medical opinion of record that demonstrates a distinction between his diagnosed PTSD and history substance abuse.  Since there is no apparent means to separate the symptomatology associated with the Veteran's history of substance abuse will be considered in his claim for increased rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); and see also, 38 C.F.R. § 3.102.

After review of the evidence of record, the Board finds that the Veteran's PTSD does not support an evaluation in excess of 70 percent evaluation at any point during the claims period.   The evidence of record demonstrates that that the Veteran's PTSD disability is consistent with deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

Treatment records from the Memphis VA Medical Center (VAMC) dated from July 2009 through February 2016 document that the Veteran had an anxious and/or depressed mood, as well as insight and judgment characterized as fair to poor.  The Veteran has complained of nightmares, sleep impairment, social isolation, difficulty with socializing in crowds, flashbacks, occasional hallucinations, feelings of guilt, and irritability.  

The Veteran was afforded a VA psychiatric examination in July 2009 to evaluate the severity of his PTSD disability.   That examination report shows that the Veteran reported a history of relapse of his substance abuse over a period of 65 days since he was last evaluated by VA in April 2008.  He denied any hospitalization or treatment for mental health symptoms since 2008.  The Veteran reported that he was a widower and had no regular contact with his family other than a nephew who, "every now and then...will come and check on me." The Veteran complained of social isolation, flashbacks, avoidance of crowds, sleep impairment, nightmares, depressed mood and decreased motivation.  He reported his symptoms had increased since he has been sober.  He reported that he was currently unemployed and he had not worked in several years.  

On mental status examination, the 2009 VA examiner observed that the Veteran was pleasant and cooperative, he was groomed, he made good eye contact, and he was oriented.  His mood and affect were anxious.  His judgement and impulse control were evaluated as fair.  His speech and thought process were evaluated as normal, and there was no evidence of hallucinations or delusions.  The VA examiner found that the Veteran's PTSD disability resulted in moderate to severe impairment, and the Veteran was assigned a GAF scaled score of 51 (moderate).  The VA examiner further noted that the Veteran had difficulty navigating social situations due to anxiety.  

During the June 2013 hearing, the Veteran testified that he was unable to work due to the combined effect of his physical and mental disabilities, and other than attending church twice a week, he had few social activities.  He reported a history of suicidal ideations as well and an anger outburst that resulted in police involvement.  

VA treatment records show that the Veteran was hospitalized in September 2013 for four days due to suicidal ideation.  The records show that the Veteran reported a recent exacerbation of low back pain and when he was unable to receive further treatment from VA, he contemplated suicide.  He voluntarily admitted himself for treatment, and at that time, he reported symptoms of depressed mood, auditory and visual hallucinations, and suicidal ideation.  It was felt that his increased mental health symptoms were possibly a reaction to his treatment for hepatitis C.  He was assigned a GAF scaled score of 20-25.  Subsequent VA hospital treatment records show that the Veteran's symptoms improved where he denied any current suicidal ideations and he was assigned GAF of 40.  The Veteran was discharged in stable condition without suicidal or homicidal ideations.  He later resumed his regular VA mental health treatment. 

In June 2014, the Veteran was afforded another VA psychiatric examination to evaluate the severity of his PTSD disability.  In that examination report, the VA examiner confirmed that the Veteran had a current diagnosis of PTSD.  The Veteran informed the VA examiner that he had become more isolated where he had continued to distance himself from his family and he felt that the recent end of his romantic relationship was due to his PTSD symptoms.  He further reported that he had decreased his engagement with others, as well as reduced his attendance at church.  He denied any substance abuse problems since 2008.  The Veteran's PTSD disability was manifested by symptoms of depressed mood, anxiety, sleep impairment, disturbances in mood and motivation, difficulty in establishing and maintaining relationships, difficulty in adapting to stressful situations, and inability to establish and maintain relationships.  On mental status examination, the VA examiner observed that the Veteran was oriented and appropriate.  There was no evidence of psychosis, impaired thought process or speech, and he denied any suicidal or homicidal ideations.  The VA examiner concluded that the severity of the Veteran's PTSD disability resulted in occupational and social impairment with reduced reliability and productivity. 

The record also contains the report of a July 2016 private psychiatric evaluation report, in which the private examiner found that the Veteran had severe PTSD that resulted in total occupational impairment since July 2009.  The private examiner further found that the Veteran was thoroughly disabled from social functioning.  During clinical interview, the Veteran described himself as unable to reintegrate into society - he was angry, irritable, violent, unpredictable, and unable to engage in a meaningful relationships with family and friends.  The Veteran reported that he had a great desire to withdraw from others.  

On mental status examination, the private examiner observed that the Veteran was cooperative and appropriate, his speech had a decreased rate, volume and tone, but there was no evidence of agitation or impaired impulse control.  His thought process was logically but he had preoccupied thoughts of his time in Vietnam and the death of his friend.  He had passive thoughts about death but no plan at the time of the interview.  There was no evidence of psychosis, delusions, or bizarre thinking.  The private examiner concluded that the Veteran had severe and pervasive PTSD symptoms due to severe social isolation, suicidal thoughts, depression, and feelings of hopelessness and despair.  Although the Veteran attended church regularly, the private examiner did not consider that indicative of significant social interaction -rather a commitment to his faith. 

Collectively, the competent medical and lay evidence of record demonstrates that throughout the entire period under appeal, the Veteran's PTSD disability has been manifested by depressed mood, anxiety, chronic sleep impairment, isolation from others, suicidal thoughts, decreased energy, disturbances in mood and motivation, difficulty with establishing and maintaining relationships, difficulty with adapting to stressful situations, and inability to obtain and maintain relationships.  The VA and private medical providers have characterized the severity of his PTSD as severe in nature, and his PTSD symptoms impacted his ability to work.  The Board finds that the record shows that the nature and extent of the Veteran's symptomatology are consistent with the criteria for the current assigned 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Veteran's GAF scores also establish the presence of PTSD symptoms that most nearly approximate severe and a 70 percent rating.  The Veteran's GAF scores throughout the claims period have typically ranged from 50 to 55, consistent with serious to moderate symptoms.  GAF scores associated with more severe symptomatology were recorded during the Veteran's hospitalization in September 2013 (his scores at that time ranged from 20-40), but it is clear that the lower scores were due to an acute exacerbation of symptoms that resolved following his five day course of inpatient treatment.  The Board therefore finds that the September 2013 GAF scores are not truly indicative of the Veteran's psychiatric impairment during the claims period and his GAF scores as a whole demonstrate severe symptoms contemplated by a 70 percent rating.  The Veteran's PTSD is therefore properly evaluated as 70 percent disabling throughout the claims period.  

At no point during the pendency of the appeal do the objective findings support the assignment of rating to the next higher, 100 percent, rating for his PTSD disability.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the collective evidence of record does not demonstrate symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, the Veteran was found to be fully oriented, appropriately groomed, and cooperative during clinical evaluation.  

The Board acknowledges that the Veteran has a history of substance, and he reported a 65-day relapse in 2008.  However, throughout the pendency of the appeal (since July 2, 2009 VA examination), the Veteran has consistently reported he has maintained his sobriety.  Although the Veteran was hospitalized for a five day period in September 2013 for suicidal ideation, he improved rapidly with therapy and his risk for suicide at discharge was low.  VA medical records show that the Veteran reports passive thoughts about death but he has consistently denied any suicidal plan since his September 2013 hospitalization.  Thus, the Board finds that there was no "persistent" danger of the Veteran hurting himself.  

Similarly, while the Veteran's flashbacks were characterized as hallucinations by his VAMC psychiatrist in July 2009, again, the Board does not find that they approximate "persistent delusions or hallucinations" as listed in the criteria contemplated by a 100 percent rating.  No other provider has identified hallucinations or delusions and the Veteran's chief complaint while receiving treatment has been related to his sleep impairment and nightmares; symptoms contemplated by the 70 percent rating assigned by the Board.  There is also no evidence of gross impairment in thought processes or communication or memory loss of any kind throughout the claims period.

The Board cannot conclude that the Veteran's PTSD has resulted in total occupational and social impairment.  While the evidence of record demonstrates that the Veteran's PTSD impacted his ability to work, and the Veteran had testified that his "mind ain't right for working," the June 2014 VA examiner specifically identified occupational functioning that was consistent with reduced reliability and productivity rather than total impairment.  Additionally, while the Veteran's PTSD clearly caused severe social impairment, difficulty navigating social activities due to anxiety, and difficulty with establishing and maintaining relationships, the Veteran attended church twice a week.  Moreover, during the pendency of the appeal, the Veteran was able to established a romantic relationship and marry his current wife, which does not support a finding of an inability to establish and maintain relationships.  Therefore, the Board finds that the preponderance of the evidence of record is against a finding of total social impairment. 

In summary, the Veteran's symptomatology does not support the assignment of an evaluation in excess of 70 percent.  A higher evaluation of 100 percent is not warranted for the Veteran's PTSD disability at any point during the period under appeal.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran's PTSD disability should be considered on an extraschedular basis.  The language of 38 C.F.R. § 3.321 (b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the Board finds that the rating criteria contemplate the Veteran's disability, productive of the symptoms discussed above; symptoms specifically contemplated in the rating criteria.  Again, symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321 (b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  This is thus not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

3.  TDIU 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2015).   The Veteran's PTSD disability has been assigned a 70 percent rating throughout the pendency of the appeal, and he thus meets the requirements under 38 C.F.R. § 4.16 (a) for a TDIU on a schedular basis. 

As discussed above, the Veteran had informed his treating medical providers that he was unable to work because of the severity of his PTSD disability.   On his July 2009 Application for Increased Compensation based on Unemployability, VA Form 21-8940, the Veteran stated that his PTSD disability impacted his ability to obtain and secure employment.  In addition, the July 2016 private examiner opined that the severity of the Veteran's PTSD symptoms rendered him unemployable since July 2009.  

Given the Veteran's lay statements as to his inability to work because of his PTSD symptoms as well as the private medical statement, the Board resolves all doubt in favor of the Veteran and finds that the Veteran's PTSD disability rendered him unable to maintain substantially gainful occupation throughout the pendency of the appeal.  A TDIU is granted.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49. 



ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied. 

Entitlement to a TDIU is granted. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


